Citation Nr: 0628980	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  04-29 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back 
disability, secondary to the veteran's service-connected 
right knee disability.

2. Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 2003 rating decision.

The veteran submitted evidence in March 2005, after the RO 
issued its last supplemental statement of the case, and did 
not include waiver of initial RO review of this evidence.  
Without a waiver, the Board may not review pertinent evidence 
prior to the RO's initial review.  Evidence is not pertinent 
if it does not relate to or have bearing on the appellate 
issue.  See 38 C.F.R. § 20.1304(c).  This evidence included 
duplicative records of evidence already in the claims file 
and evidence that is unrelated to the claims on appeal.  As 
such, there is no need for initial RO consideration of the 
newly submitted evidence prior to the Board's adjudication of 
the claims.


FINDINGS OF FACT

1. The veteran's low back disability is related to his 
service-connected right knee disability.

2. Left ear hearing loss was not present in service; was not 
objectively manifested for years after service; and is not 
otherwise shown to be related to service.


CONCLUSIONS OF LAW

1.  Low back disability is proximately due to service 
connected knee disability.  38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.102, 3.303, 3.310 (2005).

2.  Left ear hearing loss was not incurred or aggravated 
during active military service.  38 U.S.C.A. § 1110, 5107 
(West 2002); 38 C.F.R. § 3.102, 3.303, 3.385 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claims; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claims.  38 C.F.R. § 3.159.  In 
a letter sent prior to initial adjudication in March 2003 the 
veteran was informed of all but the fourth required element.  
While the veteran did not receive a letter including the 
fourth required element until after initial adjudication of 
hic claims by the RO (see February 2005 letter), he was 
effectively notified of the need to send the RO information 
end evidence in the letter prior to adjudication, has been 
provided with every opportunity to submit evidence in support 
of his claim, and the entire text of 38 C.F.R. § 3.159 was 
included in the June 2004 statement of the case.  Under these 
circumstances, the veteran has been adequately informed of 
all elements of the duty to notify.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, the RO obtained the 
veteran's service medical records, VA treatment records, 
private medical records, and afforded the veteran a VA 
examination of his joints.  The evidence and information of 
record, in its totality, provides the necessary information 
to decide the case at this time.  VA satisfied its duties to 
notify and assist the veteran and additional development 
efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Therefore, the veteran is not 
prejudiced by the Board's adjudication of his claim.


II.  Claims for Service Connection

The veteran claimed service connection for his low back 
disability secondary to his service-connected knee disability 
and service connection for left ear hearing loss.

Service connection will be granted if the veteran suffers 
from a disability resulting from an injury suffered or 
disease contracted in service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).  In addition, service 
connection may be granted as secondary to any service-
connected disability when the evidence shows the disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

To establish service connection there must be: 1) a medical 
diagnosis of a current disability; 2) medical or, in certain 
cases, lay evidence of in-service occurrence of a disease or 
injury (or, in the case of secondary service connection, a 
service-connected disability); and 3) medical evidence of a 
nexus between an in-service injury or disease or a service-
connected disability and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In adjudicating a claim, the Board determines whether 1) the 
weight of the evidence supports the claim or, 2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The appellant prevails in each of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Low Back Disability

The veteran is currently service-connected for a right knee 
disability which resulted from a right knee injury in service 
after being thrown from a vehicle.

The veteran has submitted evidence in support his claim and 
includes letters from private physicians who have treated him 
for his low back disability.  In an April 2004 letter, Mark 
A. Beckner, M.D. referred to the knee disability and 
commented: "The abnormality of gait which this instills in 
this individual may contribute to problems in the spine and 
result in increased symptomatology."  In a January 2005 
letter, Alexander C. Jungreis, M.D. stated in pertinent part: 
"His initial injury occurred in World War II after he had 
significant damage occur to the right knee.  Following this 
injury, and secondary to compensation for his knee pain, he 
began having low back pain.  This eventually led to lumbar 
surgery and now chronic pain."  

However, not all evidence favors an opinion relating the 
veteran's back condition with his service-connected knee 
disability.  The veteran underwent a VA joint examination in 
May 2003 at which time the examining physician, after 
reviewing the veteran's file, indicated that he believed the 
veteran's back condition to be separate from his service-
connected knee condition.

At this point, the Board is unable to assign more evidentiary 
value to one opinion over another.  In short, it appears that 
the evidence is at least in equipoise as to whether the 
veteran's low back condition is related to his service-
connected knee disability.  Applying the benefit-of-the-doubt 
rule, service connection is warranted.  38 U.S.C.A. 
§ 5107(b); Allen v. Brown, 7 Vet. App. 439 (1995).

Hearing Loss

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.

None of the veteran's service medical records reflect any 
specific complaints or diagnoses of hearing loss nor any 
audiological findings of hearing loss as defined by 38 C.F.R. 
§ 3.385 or otherwise.  Nor does the veteran's service 
indicate noise exposure as the veteran's DD Form 214 
indicates he was a "Clerk Gen 055" and was in no battles or 
campaigns during service.  Moreover, while the veteran 
underwent a VA examination in March 1948, no abnormality of 
the ear was detected and hearing was reported as normal.  It 
is also of note that the veteran did complain that he 
sustained a right ear injury when he filed his initial 
application for compensation shortly after service, but made 
no reference to the left ear nor did he refer to hearing 
loss.  He only noted ear pressure.  

In addition, other than several of the veteran's present 
physicians indicating that the veteran suffers from left ear 
hearing loss in the veteran's treatment records, there are no 
audiological findings to support the diagnosis of a current 
diagnosis of hearing loss in the left ear under 38 C.F.R. 
§ 3.385 or otherwise and there is no opinion relating the 
veteran's hearing loss to his service.

Although the veteran has argued that his hearing loss is 
related to an injury in service, as a lay person, he has no 
competence to give a medical opinion on the diagnosis or 
etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a low back disability, 
secondary to the veteran's service-connected knee disability 
is granted.  (Prior to assigning a disability evaluation and 
effective date for the award, the RO should provide 
appropriate notice as required by the Court in the recent 
case of Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


